                                                                                                  Case 2:16-cv-02747-JAD-VCF Document 57 Filed 12/16/19 Page 1 of 2




                                                                                            1   ANTHONY L. MARTIN
                                                                                                Nevada Bar No. 8177
                                                                                            2   anthony.martin@ogletreedeakins.com
                                                                                                JILL GARCIA
                                                                                            3
                                                                                                Nevada Bar No. 7805
                                                                                            4   jill.garcia@olgetreedeakins.com
                                                                                                OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                            5   Wells Fargo Tower
                                                                                                Suite 1500
                                                                                            6   3800 Howard Hughes Parkway
                                                                                            7   Las Vegas, NV 89169
                                                                                                Telephone: 702.369-6800
                                                                                            8
                                                                                                Attorneys for Defendants ResortStay International, LLC and
                                                                                            9   Starpoint Resort Group, Inc.
O gletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                           10
                                                                                                                             UNITED STATES DISTRICT COURT
                                                                                           11
                                                                                                                               FOR THE DISTRICT OF NEVADA
                                                  Suite 1500, 3800 Howard Hughes Parkway




                                                                                           12
                                                                                                ROSALIND BROWN,                                        Case No.: 2:16-cv-02747-JAD-VCF
                                                          Telephone: 702.369.6800




                                                                                           13
                                                            Las Vegas, NV 89169
                                                             Wells Fargo Tower




                                                                                                                       Plaintiff,
                                                                                           14
                                                                                           15   vs.                                                      STIPULATION AND ORDER FOR
                                                                                                                                                          DISMISSAL WITH PREJUDICE
                                                                                           16   RESORTSTAY INTERNATIONAL, LLC, a
                                                                                                Nevada Limited Liability Company;
                                                                                           17   STARPOINT RESORT GROUP, INC., A                                   ECF No. 57
                                                                                                Nevada Corporation,
                                                                                           18
                                                                                                                       Defendants.
                                                                                           19
                                                                                           20
                                                                                           21          Plaintiff Rosalind Brown ("Plaintiff") and Defendants ResortStay International, LLC and

                                                                                           22   Starpoint Resort Group, Inc. (collectively, “Defendants”), by and through their undersigned counsel,

                                                                                           23   hereby stipulate that all claims Plaintiff had, or may have had, against Defendants that are contained

                                                                                           24   herein, reasonably related to, or could have been brought in the above-captioned action, are hereby
                                                                                           25   dismissed with prejudice in their entirety.
                                                                                           26   ...
                                                                                           27   ...
                                                                                           28
                                                                                                        Case 2:16-cv-02747-JAD-VCF Document 57 Filed 12/16/19 Page 2 of 2




                                                                                                  1          Each party to bear their own fees and costs.
                                                                                                  2          Dated this 16th day of December, 2019.
                                                                                                  3   LAW OFFICES OF MICHAEL P. BALABAN               OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
                                                                                                  4                                                   P.C.

                                                                                                  5   /s/ Michael P. Balaban                          /s/ Jill Garcia
                                                                                                      Michael P. Balaban                              Anthony L. Martin
                                                                                                  6   Nevada Bar No. 9370                             Nevada Bar No. 8177
                                                                                                  7   10726 Del Rudini Street                         Jill Garcia
                                                                                                      Las Vegas, NV 89141                             Nevada Bar No. 7805
                                                                                                  8   Attorney for Plaintiff                          Wells Fargo Tower
                                                                                                                                                      Suite 1500
                                                                                                  9                                                   3800 Howard Hughes Parkway
                                           P.C.




                                                                                                                                                      Las Vegas, NV 89169
                                                                                                 10
                                                                                                                                                      Attorneys for Defendants
                                & Stewart,




                                                                                                 11
                                    P.C.
                                                                                       Parkway




                                                                                                 12                                                ORDER
                           Stewart,
                                                                                    Parkway

                                                                           702.369.6800




                                                                                                            IT IS SO ORDERED.
                    Nash,&Smoak
                                                                                Hughes




                                                                                                 13          Based on the parties' stipulation [ECF No. 57] and good cause appearing, IT IS HEREBY
                                                                                89169
                                                                               Tower


                                                                       702.369.6800
                                                                            Hughes




                                                                                                      ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to bear its own fees
                                                                            89169
                                                                           Tower




                                                                                                 14
                                                                        Howard
                                                                        NV NV
                                                                        Fargo




                                                                                                      and costs. The Clerk of Court is directed to CLOSE THIS CASE.
             Nash, Smoak
                                                                    Howard
                                                                     Vegas,
                                                                     Fargo


                                                              Telephone:




                                                                                                 15
                                                                  Wells

                                                                 Vegas,
                                                                  3800




                                                                                                                                                  UNITED STATES DISTRICT JUDGE
                                                          Telephone:
                                                             Las Las
                                                              Wells
           Deakins,
                                                              3800
                                                            1500,




                                                                                                 16                                                    _________________________________
                                                                                                                                                                  ________  _______
                                                                                                                                                                                 _ ________ _
                                                        1500,




                                                                                                                                                       U.S. Districtt Ju
                                                                                                                                                                      Judge
                                                                                                                                                                       uddgge Jennifer
                                                                                                                                                                                    eerr A   Dorsey
                                                                                                                                                                                         A.. D
                                                      Suite




                                                                                                 17                                               DATE
                                                                                                                                                       Dated: December 18, 2019
                                                  Suite
    Deakins,
O gletree,




                                                                                                 18
                                                                                                 19
                                                                                                 20
                                                                                                 21
                                                                                                 22
                                                                                                 23
                                                                                                 24
                                                                                                 25
                                                                                                 26
                                                                                                 27
                                                                                                 28

                                                                                                                                                       2
